UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7287



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JASON JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge; Albert V. Bryan, Jr., Senior District Judge. (CR-95-64)


Submitted:     November 6, 1997         Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Jones, Appellant Pro Se. Timothy Joseph Shea, Assistant
United States Attorney, Alexandria, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his "Mo-

tion for Judgment Nunc Pro Tunc." We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. United
States v. Jones, No. CR-95-64 (E.D. Va. July 11, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2